Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 08, 2017

The Court of Appeals hereby passes the following order:

A16A1570. SHAW v. GSLS GA LLC.

      Greg Shaw, stating that he is acting on behalf of the Fulton Cross Trust, an
express land trust recognized in Fulton County land records, appeals from a trial court
order dismissing his complaint against a mortgagor/security deed holder, GSLS GA,
LLC (“GSLS”). Shaw signed all relevant documents not as a pro se litigant, but as
“trustee” acting “on behalf of” the Trust. As Shaw does not appear to be an attorney
who may represent the Trust before this Court, see OCGA § 15-19-51 (a) (1), and as
he never was made a party to the action, he cannot legally represent the Trust because
he lacks standing to appeal. Andrews v. Gloster, 320 Ga. App. 192, 192-193 (730
SE2d 699) (2013).
      Appeal dismissed.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/08/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.